Exhibit 10.3

FOURTH AMENDMENT OF

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT OF THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 25, 2008 (the “Effective Date”), is by and among
INTREPID MINING LLC, a Delaware limited liability company (“IMLLC”), formerly by
way of conversion Intrepid Mining LLC, a Colorado limited liability company,
INTREPID POTASH-MOAB, LLC, a Delaware limited liability company (“IPMLLC”),
INTREPID POTASH-NEW MEXICO, LLC, a New Mexico limited liability company
(“IPNMLLC”), INTREPID POTASH-WENDOVER, LLC, a Colorado limited liability company
(“IPWLLC”), INTREPID POTASH, INC., a Delaware corporation (“IPI”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“USB”), in its capacity as
lead arranger and Agent (“Agent”), and the Lenders (as defined below).

RECITALS

A. IMLLC, IPMLLC, IPNMLLC and IPWLLC (“Original Borrowers”), Agent and the
lenders named therein (the “Lenders”) are parties to a Third Amended and
Restated Credit Agreement dated as of March 9, 2007, as amended pursuant to a
First Amendment of Third Amended and Restated Credit Agreement dated as of
May 23, 2007, a Second Amendment of Third Amended and Restated Credit Agreement
dated as of September 11, 2007 and a Third Amendment of Third Amended and
Restated Credit Agreement dated as of October 12, 2007 (as so amended, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the same meanings as set forth in the Credit Agreement.

B. Immediately prior to the Effective Date, IMLLC owned all of the 1,000 issued
and outstanding shares of common stock of IPI.

C. As of the Effective Date, IMLLC is transferring all of its assets to IPI in
exchange for (i) a portion of the net proceeds of the offer and sale by IPI of
its Common Stock to the public in an underwritten initial public offering (the
“IPO”), (ii) shares of IPI’s Common Stock, and (iii) the assumption by IPI of
substantially all of the liabilities of IMLLC, including the Obligations (but
excluding the Temporary Paydown Obligation (defined below)) (collectively, such
transaction is referred to herein as the “Exchange”), in each case as described
in the final prospectus for the IPO contained in the registration statement
filed on Form S-1 with the Securities and Exchange Commission (the
“Prospectus”).

D. In connection with the Exchange, IPI intends to declare a dividend with
respect to the 1,000 shares of its Common Stock currently issued and outstanding
(the “Formation Distribution”), which will be paid in shares of Common Stock;
provided, however, that for each share of Common Stock purchased by the
underwriters pursuant to the over-allotment option granted in connection with
the IPO, the number of shares payable pursuant to the Formation Distribution
will be reduced, one-for-one, and in lieu of such shares, IPI will pay cash in
an amount equal to the net proceeds, before offering expenses but after
underwriting discounts and commissions, it receives from the exercise of the
underwriters’ over-allotment option.

 

1



--------------------------------------------------------------------------------

E. Original Borrowers, IPI, Agent and the Lenders desire that this Amendment be
executed and delivered in order to amend certain terms and provisions of the
Credit Agreement, including without limitation by providing for the terms upon
which IPI shall assume the Obligations of IMLLC (other than the Temporary
Paydown Obligation), and be substituted for IMLLC as a party to the Credit
Agreement.

F. IMLLC is retaining the obligation to repay $18,900,000 of the outstanding
principal balance of the Revolving Loan, together with all unpaid interest
accrued thereon and any fees, charges and other costs owing from Original
Borrowers to Lenders with respect to the repayment of such principal balance on
the Revolving Loan, including any charges and costs incurred by any Lender under
Section 3.5 of the Credit Agreement (collectively, the “Temporary Paydown
Obligation”), and has paid to the Lenders, concurrently with the execution and
delivery of this Amendment, the amount of the Temporary Paydown Obligation.

AMENDMENT

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Prepayment. Concurrently with the execution and delivery of this Amendment,
IMLLC has paid to Lenders in accordance with the Credit Agreement the amount of
the Temporary Paydown Obligation. Other than the Temporary Paydown Obligation,
IPI hereby assumes and agrees to pay and perform all of the Obligations of
IMLLC.

2. Amendment of Credit Agreement. The Credit Agreement shall be, and hereby is,
amended as follows, effective as of the Effective Date:

 

  a. By substituting Intrepid Potash, Inc., a Delaware corporation, for Intrepid
Mining LLC as a party to the Credit Agreement, inserting in the Credit Agreement
the definition of “IPI” contained in the first paragraph of this Amendment, and
changing all references in the Credit Agreement to “IMLLC’ to be references to
“IPI”; provided that references to “IMLLC” in the definitions of “EBITDAX,”
“EBITDAX (Adjusted)” and “Fixed Charge Coverage Ratio” and in other places in
the Credit Agreement that relate to time periods prior to the Effective Date and
time periods from and after the Effective Date shall be deemed to refer to IMLLC
with respect to time periods prior to the Effective Date and to IPI with respect
to time periods from and after the Effective Date.

 

  b. By deleting clause (b) of the definition of “Change in Control” in
Section 1.1 on page 3 of the Credit Agreement.

 

  c. By deleting “(other than IOG)” in clause (d) of the definition of
“Collateral” in Section 1.1 on page 4 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

  d. By deleting the definition of “IOG” in Section 1.1 of page 9 of the Credit
Agreement.

 

  e. By deleting clause (b) of the definition of “Mandatory Prepayment Amounts”
in Section 1.1 on page 11 of the Credit Agreement.

 

  f. By substituting the following for the first sentence of Section 5.1(b) on
page 32 of the Credit Agreement:

IPI is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware, having all powers required to carry on its
business and to enter into and carry out the transactions contemplated hereby.

 

  g. By adding “and arrangements with sureties to provide financial assurances
to secure such reclamation obligations” at the end of clause (6)(A) of
Section 6.2(d) on page 42 of the Credit Agreement.

 

  h. By deleting clause (3) of Section 6.2(g) on page 44 of the Credit
Agreement.

 

  i. By substituting the following for Section 6.2(m) on pages 46 and 47 of the
Credit Agreement:

(m) Distributions. IPI will not make any Distributions, except as follows (and
such exception shall not apply if, immediately before, immediately after or as
of the end of the Fiscal Quarter in which any such Distribution shall have
occurred, any Default shall have occurred and be continuing): IPI may make a
Distribution at a time when the Cash Flow Leverage Ratio (Distributions) of IPI
and its Consolidated Affiliates shall not be greater than 2.5:1.0 immediately
before and immediately after such Distribution and as of both the beginning and
the end of the Fiscal Quarter in which such Distribution shall have occurred.

3. The Notes. Each of the Notes shall be amended by an Allonge (collectively,
the “Allonges”) in the form of Exhibit “A” attached hereto and made a part
hereof.

4. Release. Subject to the fulfillment by IPI and the Original Borrowers (other
than IMLLC) of their obligations under Section 5 below, in consideration of the
repayment of the Temporary Paydown Obligation and the substitution of IPI for
IMLLC as a Borrower under the Credit Agreement, (a) the security interests and
liens granted to or held by the Agent under and pursuant to (i) the Second
Amended and Restated Security Agreement, dated as of March 9, 2007 (the “LLC
Interest Security Agreement”), between IMLLC and Agent, in its capacity as agent
for the benefit of Agent and the Lenders (as to the pledge by IMLLC of the
limited liability company membership interests in IPMLLC, IPNMLLC and IPWLLC, HB
Potash and Moab Gas

 

3



--------------------------------------------------------------------------------

Pipeline, LLC, a Colorado limited liability company (“Moab Pipeline”)), and
(ii) the Second Amended and Restated Security Agreement, dated as of March 9,
2007 (the “Assets Security Agreement”), between IMLLC and Agent, in its capacity
as agent for the benefit of Agent and the Lenders (as to the pledge by IMLLC of
accounts, general intangibles, equipment, inventory and the proceeds of the
foregoing), are hereby released, and the LLC Interest Security Agreement and the
Assets Security Agreement are terminated and shall be of no further force and
effect, (b) Agent shall promptly remove IMLLC as a named debtor from (or, to the
extent that IMLLC is the sole named debtor, terminate) any and all financing
statements of record filed by Agent or the Lenders under the Credit Agreement
under which IMLLC is named as a debtor, and (c) IMLLC is hereby released and
discharged from all of the Obligations under the Loan Documents, except in each
case for indemnification and other provisions of the Loan Documents that by
their terms survive the repayment of the Obligations and the termination of the
Loan Documents, but only with respect to any actions, occurrences or events
occurring prior to the Effective Date.

5. Loan Documents. All references in any document to the Credit Agreement shall
be deemed to refer to the Credit Agreement, as amended pursuant to this
Amendment. All references in any document to any Note shall be deemed to refer
to such Note, as amended pursuant to the applicable Allonge. Original Borrowers
(other than IMLLC) and IPI (herein collectively referred to as “Borrowers”)
shall also deliver to Agent such new Loan Documents and amendments to existing
Loan Documents as Agent may request, including, without limitation, (a) a
security agreement between IPI and Agent, in its capacity as agent for the
benefit of Agent and the Lenders, granting a security interest and lien on all
of its limited liability company membership interests in IPMLLC, IPNMLLC and
IPWLLC, HB Potash and Moab Pipeline, in substantially the form of the LLC
Interest Security Agreement released in accordance with Section 4 above, and
(ii) a security agreement between IPI and Agent, in its capacity as agent for
the benefit of Agent and the Lenders, granting a security interest in its
accounts, general intangibles, equipment, inventory and the proceeds of the
foregoing, in substantially the form of the Assets Security Agreement released
in accordance with Section 4 above.

6. Consent and Waiver. The undersigned Agent and Lenders hereby consent to the
IPO and the Exchange, including, without limitation, the assignment by IMLLC of
all of its assets to IPI, and the assumption by IPI of the Obligations (other
than the Temporary Paydown Obligation), in each case as and to the extent
described in the Prospectus (collectively, the “Transactions”). The undersigned
Agent and Lenders hereby waive any (a) actual or alleged Default or Event of
Default under Section 2.4(b), Section 5.1(b), Section 6.2(f), Section 6.2(m) or
Section 6.2(n) of the Credit Agreement arising out of, resulting from or
attributable to the consummation of the Transactions, (b) notice requirements
under Section 6.1(d) or Section 6.l(e) of the Credit Agreement with respect to
the Transactions or (c) notice requirements under Section 2.5(a) of the Credit
Agreement with respect to the payment of the Temporary Paydown Obligation;
provided, that except as provided herein, the execution and delivery by Agent
and Lenders of this Amendment shall not operate as a waiver of any other right,
power or remedy of Agent or Lenders.

7. Certification by Borrowers. Borrowers hereby certify to Agent and the Lenders
that, as of the date of, and after giving effect to, this Amendment: (a) all of
Borrowers’ representations and warranties contained in the Credit Agreement are
true, accurate and complete

 

4



--------------------------------------------------------------------------------

in all material respects, (b) Borrowers have performed and complied with all
agreements and conditions required to be performed or complied with by them
under the Credit Agreement and/or any Loan Document on or prior to this date,
and (c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.

8. Continuation of the Credit Agreement. Except as specified in this Amendment,
the provisions of the Credit Agreement shall remain in full force and effect,
and if there is a conflict between the terms of this Amendment and those of the
Credit Agreement or any other document executed and delivered in connection
therewith, the terms of this Amendment shall control.

9. Miscellaneous. This Amendment shall be governed by and construed under the
laws of the State of Colorado and shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and assigns. This Amendment
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

ORIGINAL BORROWERS and IPI: INTREPID MINING LLC By:   IPC Management LLC, its
Manager   By:   /s/ Robert P. Jornayvaz III     Robert P. Jornayvaz III    
Manager

INTREPID POTASH-MOAB, LLC By:   /s/ Robert P. Jornayvaz III   Robert P.
Jornayvaz III   Manager INTREPID POTASH-NEW MEXICO, LLC By:   /s/ Robert P.
Jornayvaz III   Robert P. Jornayvaz III   Manager INTREPID POTASH-WENDOVER, LLC
By:   /s/ Robert P. Jornayvaz III   Robert P. Jornayvaz III   Manager INTREPID
POTASH, INC. By:   /s/ Robert P. Jornayvaz III   Robert P. Jornayvaz III   Chief
Executive Officer

 

6



--------------------------------------------------------------------------------

AGENT: U.S. BANK NATIONAL ASSOCIATION By:   /s/ J. Tyler Fauerbach   J. Tyler
Fauerbach   Vice President LENDERS: AGFIRST FARM CREDIT BANK By:   /s/ Bruce
Fortner   Bruce Fortner   Vice President BANK OF THE WEST By:   /s/ G.S. Todd
Berryman   G. S. Todd Berryman   Senior Vice President

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH

 

By:   /s/ Timothy J. Devane   Timothy J. Devane   Executive Director

 

By:   /s/ Brett Delfino   Brett Delfino   Executive Director

 

7



--------------------------------------------------------------------------------

UNITED FCS, PCA (F/K/A FARM CREDIT SERVICES OF MINNESOTA VALLEY, PCA), D/B/A FCS
COMMERCIAL FINANCE GROUP

By:   /s/ Daniel J. Best   Daniel J. Best   Assistant Vice President GUARANTY
BANK AND TRUST COMPANY By:   /s/ Gail Nofsinger   Gail Nofsinger   Senior Vice
President U.S. BANK NATIONAL ASSOCIATION By:   /s/ J. Tyler Fauerbach   J. Tyler
Fauerbach   Vice President UNITED WESTERN BANK By:   /s/ Steven C. Emmons  
Steven C. Emmons   Senior Vice President VECTRA BANK COLORADO NATIONAL
ASSOCIATION By:   /s/ Brad Elliott   Brad Elliott   Assistant Vice President

 

8



--------------------------------------------------------------------------------

CONSENTED AND AGREED TO BY THE UNDERSIGNED, AS GUARANTORS: MOAB GAS PIPELINE,
LLC By:   /s/ Robert P. Jornayvaz III   Robert P. Jornayvaz III   Manager HB
POTASH LLC By:   /s/ Robert P. Jornayvaz III   Robert P. Jornayvaz III   Manager

 

9